17DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 04/22/2022.
Claims 1, and 12 have been amended. 
Claims 1 and 19 have been canceled. 
Claims 1-8, 10-18, and 20  are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, starting on page 8 of the response filed 04/22/2022, regarding the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 103 of claims 1-4, 6-8, 10-15, 17-18 and 20 has been withdrawn. 

35 U.S.C. § 101 
Applicant's arguments filed 04/22/2022 regarding the 35 U.S.C. § 101 rejection have been fully considered but they are not persuasive. 
Examiner’s response will be in Bold below. 
Applicant argues the 101 rejection starting on page 11 of the response.

At Step 2A, Prong 2 of the subject matter eligibility analysis, referring to Claims 1, 12 as representative, the Examiner stated that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. Claims 1, 12 have now been amended to incorporate the limitation of original Claims 9, 19 that no prior art rejection is made for. Thus, amended Claims 1, 12 do include additional elements that are sufficient to amount to significantly more than the judicial exception.

Examiner respectfully disagrees.  First, the 103 analysis is not related to the 101 analysis. Second the argued improvements to the claim incorporated from claim 9 to claim 1 and to claim 12 from claim 19 represent improvement to the abstract idea and therefore cannot integrate the abstract idea into a practical application.  

Additionally, at Step 2B, the Examiner stated that the claims did not recite significantly more than the abstract idea. A claim is eligible at Step 2B if it recites a "limitation or combination of limitations that are not well-understood, routine, conventional activity in the field." As was explained above in response to the rejections under 35 U.S.C. §103, this limitation is not found in, nor made obvious by, the prior art. Nor is it well-understood, routine, and conventional under the applicable standards (e.g. Berkheimer). The claims are therefore also patent eligible at Step 2B.

Examiner respectfully disagrees.  The limitation from claims 9 and 19 represent abstract elements that are unable to provide significantly more than the abstract idea.     

	Therefore, for at least the reasons stated above applicant’s arguments regarding 35 U.S.C. § 101 are unpersuasive. 


Claim Objections
	Claim 12 is objected to at the amended subject matter in the claim was not properly indicated by underlining.  Newly added claim material must be underlined.   
	Examiner does acknowledge the amendment; no correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8, 10-18, and 20 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 12 recites the limitations of:
An intelligent Volume Profile charting method for charting a tradable object of financial instruments comprising steps as follows:
(a) generating an activating signal and starting to receive at least one external financial information message according to the activating signal and displaying a level bar chart of the tradable object with multiple price-and-volume information messages of the financial instruments according to the financial information message, wherein the multiple price-and-volume information messages are segmented to a plurality of volume bars corresponding to a plurality of price intervals;
(b) defining a plurality of predetermined values corresponding to the price intervals to generate a combination information message comprising a volume-defining level information message;
(c) defining the price-and-volume information message being larger than corresponding one of the predetermined values of a trade volume condition as a featured price and quantizing each of the featured prices to a full-length level bar, each of non-featured prices to a zero-length level bar to generate a featured-price-and-volume level information message according to the volume-defining level information message;
(d) combining the full-length level bars and the zero-length level bars to form at least one full volume block and at least one zero volume block to generate at least one featured-price-and-volume block information message; and
(e) generating a comprehensive featured-price-and-volume block chart according to the financial information message, the featured-price-and-volume level information message and the featured-price-and-volume block information message; and 
when one of the at least one zero volume block located between a first full volume block corresponding to a first price interval and a second full volume block corresponding to a second price interval higher than the first price interval, determining a highest price of the first price interval as an entry point of the tradable object, determining a lowest price of the second price interval as an exit point of the tradable object and estimating an expected return between the highest price and the lowest price.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 12 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
(Note: claim 12 may alternatively be considered a mental process as it does not recite a processor or memory and may be performed by a person without a computer.)
This judicial exception is not integrated into a practical application. In particular, the claims only recite An intelligent Volume Profile charting device for charting a tradable object of financial instruments applied to a computer with a display comprising (Claim 1). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. 
The claim 12 recites the additional element of (a) generating an activating signal; The additional elements is simply receiving and displaying information which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-11 and 13-18, and 20 further define the abstract idea and contain abstract elements.  None of the dependent claims appears to recite an additional element. Therefore the dependent claims present the abstract idea of their respective independent claims 1, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-11 and 13-18, and 20 are directed to an abstract idea.  Thus, the claims 1-8, 10-18 and 20 are not patent-eligible.

Prior Art Rejection
After further search and consideration the prior art rejection is withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693